                      Case 3:20-cv-04894-SK Document 102 Filed 10/08/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               Northern District
                                             __________  DistrictofofCalifornia
                                                                      __________


              FRANK M. CASTELLON, et al.                       )
                             Plaintiff                         )
                                v.                             )      Case No. 3:20-cv-04894-SK
   AMERICAN EXPRESS NATIONAL BANK, et al.                      )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Bank of Marin                                                                                                 .


Date:          10/08/2020                                                               /s/Kate T. Spelman
                                                                                          Attorney’s signature


                                                                              Kate T. Spelman (CA Bar No. 269109)
                                                                                     Printed name and bar number
                                                                                     JENNER & BLOCK, LLP
                                                                                   633 W. 5th Street, Suite 3600
                                                                                     Los Angeles, CA 90071

                                                                                                Address

                                                                                      KSpelman@jenner.com
                                                                                            E-mail address

                                                                                          (213) 239-5100
                                                                                          Telephone number

                                                                                          (213) 239-5199
                                                                                             FAX number
